DETAILED ACTION

This action is responsive to communications filed on January 8, 2020. This action is made Non-Final.
Claims 1-20 are pending in the case. 
Claims 1, 12, and 20 are independent claims.
Claims 1-5, 9-16, and 20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS(s)) submitted on 01/08/2020 is/are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable Hashimoto et al., US Patent Application Publication no. US 2016/0357854 (“Hashimoto”), and further in view of Todhunter et al., US Patent Application Publication no. US 2010/0235164 (“Todhunter”).
Claim 1:
	Hashimoto teaches or suggests extracting, by a hardware processor from a document database D using the input hypothesis sentence that includes a causal part and a consequence part, a set related to the causal part and a consequence part, a set related to the causal part (see para. 0007 - collecting elements forming a basis for generating social scenarios useful for the people to make well-balanced good decision; para. 0008 – initial scenario designating means for designating an arbitrary phrase pair as an initial scenario; para. 0051 - causality consists of a phrase (cause phrase) describing some piece of event or action as a cause and a phrase (result phrase) describing some event or action as a result; para. 0055 - pedicate templates appearing in texts as inputs to the entire system will be classified; para. 0102 - assume that a causality hypothesis "since import of tungsten is banned, sale of cemented carbide tool is stopped" has been stored in the database, and a news article reporting that "import of tungsten is banned" appears. By searching the database, an inference can be drawn; para. 0103 - starts from the initial information described in simple and frequently occurring patterns; para. 0163 - a causality hypothesis filter 418 extracting relevant causality relations from a large number of causality hypotheses stored in causality hypothesis DB; para. 0189 - Pattern extractor 490 extracts patterns from documents stored in WEB archive. conducts morphological analysis on each sentence of each document stored in WEB archive.; para. 0228 - whether or not a certain 
	extracting, by the hardware processor, a set S of sentences that include one or more expressions of opinion (see para. 0083 - that "tsunami possibly hits;" para. 0102 - hypothesis "since import of tungsten is banned, sale of cemented carbide tool is stopped" has been stored in the database; para. 0103 - information related to excitatory/inhibitory nature of predicate templates is extracted from texts. the expression "form cemented carbide tool from tungsten" is the only reference to the cemented carbide tool and tungsten in the input texts; para. 0107 – acquire causality described in bridging sentences, both for the phrases and words; para. 0152 - repeating, on all sentences of all documents.);
	obtaining, by the hardware processor, a word list of words that have high co-occurrence in the set of documents (see para. 0068 - which case particle has the highest frequency of co-occurrence with a combination of a specific noun and a specific sahen-verb; para. 0105 - acquiring relations of synonymity/entailment, synonyms and entailments are recognized based on similarity in distribution of probability of occurrence of words that appear near the expression of interest; para. 0116 - obtaining a word class, frequency of cooccurrence of a word with one same verb is used, in which words having co-occurrence frequency (or ratio of cooccurrence) equal to or higher than a threshold value are determined to belong to the same class; para. 0137 - positive relation noun pairs, only 
	selecting, by the hardware processor from the set S of sentences, a set S1 of sentences that are positionally close to any of the words in the word list W (see para. 0107 - such predicate templates represent causality even when they appear in bridging sentences (in separate sentences) in the texts, if the "distance" such as the number of sentences, number of words or number of characters between each other is close. possible to automatically acquire causality described in bridging sentences, both for the phrases and words.);
	selecting, by the hardware processor from the set S of sentences, a set S2 of sentences that are related to the words in the consequence part of the hypothesis (see para. 0083 - that "tsunami possibly hits;" para. 0092 - included ill a result phrase of certain causality; para. 0102 - hypothesis "since import of tungsten is banned, sale of cemented carbide tool is stopped" has been stored in the database. ‘sale of cemented carbide tool is stopped' as a result;” para. 0103 - information related to excitatory/inhibitory nature of predicate templates is extracted from texts. the expression "form cemented carbide tool from tungsten" is the only reference to the cemented carbide tool and tungsten in the input texts; para. 0107 – acquire causality described in bridging sentences, both for the phrases and words; para. 0152 - repeating, on all sentences of all documents; para. 0268 – causality phrase pair having a result phrase of sunlight is blocked"); para. 0269 - certain semantic 
	extracting, by the hardware processor, sentences included in both the set S1 of sentences and the set S2 of sentences as opinion sentences in relation to the input hypothesis sentence (see para. 0107 - highly likely that such predicate templates represent causality even when they appear in bridging sentences (in separate sentences) in the texts, if the "distance" such as the number of sentences, number of words or number of characters between each other is close. causality described in bridging sentences, both for the phrases and words; para. 0110 - expanding and linking the causality phrase pairs based on various pieces of knowledge and generating social scenarios. outputting social scenarios stored in social scenario DB 38 in response to a request from outside; para. 0269 – result phrase of a certain causality phrase pair and a cause phrase of another causality phrase pair and hence a causality is found between these two, the relation is referred to as "link based on semantic relation;” para. 0337 - causal consistency or have a link based on semantic relation therebetween, social scenario candidate generator 580 generates a social scenario by linking a pair of causality phrases having the former in a result phrase and the latter in a cause phrase; para. 0035 - scenario selector 648 selects those of the social scenarios stored in sorted social scenario candidate DB 646 which have the scores equal to or higher than a threshold value and outputs those; para. 00351 - result, a huge number of social scenarios can be provided, which can be referred to in decision making considering all risks and chances.).
a set D1 of documents; from the set D1 of documents; in the set D1 of documents; and displaying, by a display device.
	Todhunter teaches or suggests input sentence including a causal part and a consequence part; a set D1 of documents; from the set D1 of documents; in the set D1 of documents; and displaying, by a display device (see para. 0018 - electronically presenting the synthesized answer to the user; para. 0021 – one or more facts in the form of one or more expanded SubjectAction- Object (eSAO) sets in the text documents and user question; para. 0026 - and Cause-Effect relations in the text documents and user question; para. 0029 - the labeled text documents database for the text fragments relevant to semantically labeled user questions can be based on matching the semantically labeled user questions against sentences from the labeled text documents database; para. 0034 - produce semantically analyzed text documents; para. 0036 - matches the semantically labeled user question against sentences from labeled text documents database, wherein the searcher matches words and semantic labels, and builds a list of sentences relevant to the user question with an indication of a degree of relevance; para. 0061 - in previously processed text documents that are stored in a Labeled Text Documents Database; para. 0073 - analysis of the user query (or question)/text documents and an effective procedure for their matching; para. 0081 - the sentence "Oxygen also has a similar harmful effect on the grain growth;" para. 091 - search in the Labeled Text Documents Database 50 those sentences of text documents that include the semantic marker; para. 0098 - their relevance to the above-mentioned criteria. At that, the user can independently set which specific criteria should be given priority, e.g., through interaction with the Answer Ranker via a computer display; para. 0109 - the sentences from the text documents that are chosen by the System 150 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Hashimoto, to include input sentence including a causal part and a consequence part; a set D1 of documents; from the set D1 of documents; in the set D1 of documents; and displaying, by a display device for the purpose of efficiently matching input sentences with sentences from relevant document sets for answering queries with relevant answers, as taught by Todhunter (para. 0018 and 0042).
Claim(s) 12 and 20:
Claim(s) 12 and 20 correspond to Claim 1, and thus, Hashimoto and Todhunter teach or suggest the limitations of claim(s) 12 and 20 as well.
	
Claim 2:
	Hashimoto further teaches or suggests wherein the set is related to the causal part based on word commonality between the causal part and the set (see ; para. 0051 - causality consists of a phrase (cause phrase) describing some piece of event or action as a cause and a phrase (result phrase) describing some event or action as a result; para. 0055 - pedicate templates appearing in texts as inputs to the entire system will be classified; para. 0102 - assume that a causality hypothesis "since import of tungsten is banned, sale of cemented carbide tool is stopped" has been stored in the database, and a news article reporting that "import of tungsten is banned" appears. By searching the database, an inference can be drawn; para. 0103 - starts from the initial information described in simple and frequently  conducts morphological analysis on each sentence of each document stored in WEB archive.; para. 0228 - whether or not a certain causality hypothesis has consistency with another causality hypothesis, and retaining only the consistent one, focusing on a noun pair included in the cause phrase and the result phrase of causality.).
	Todhunter further teaches or suggests the set D1 of documents and each of the documents in the set D1 of documents (see para. 0021 – one or more facts in the form of one or more expanded SubjectAction- Object (eSAO) sets in the text documents and user question; para. 0026 - and Cause-Effect relations in the text documents and user question; para. 0029 - the labeled text documents database for the text fragments relevant to semantically labeled user questions can be based on matching the semantically labeled user questions against sentences from the labeled text documents database; para. 0034 - produce semantically analyzed text documents; para. 0036 - matches the semantically labeled user question against sentences from labeled text documents database, wherein the searcher matches words and semantic labels, and builds a list of sentences relevant to the user question with an indication of a degree of relevance; para. 0061 - in previously processed text documents that are stored in a Labeled Text Documents Database; para. 0073 - analysis of the user query (or question)/text documents and an effective procedure for their matching; para. 0081 - the sentence "Oxygen also has a similar harmful effect on the grain growth;" para. 091 - search in the Labeled Text Documents Database 50 those sentences of text documents that include the semantic marker; para. 0109 - the sentences 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Hashimoto, to include input sentence including a causal part and a consequence part; a set D1 of documents; from the set D1 of documents; in the set D1 of documents; and displaying, by a display device for the purpose of efficiently matching input sentences with sentences from relevant document sets for answering queries with relevant answers, as taught by Todhunter (para. 0018 and 0042).
Claim(s) 13:
Claim(s) 13 correspond to Claim 2, and thus, Hashimoto and Todhunter teach or suggest the limitations of claim(s) 13 as well.

Claim 3:
	Hashimoto further teaches or suggests wherein a given word in the word list W of words is obtained based on (i) a first ratio of a number of occurrences of the given word in the set that include keywords related to the input hypothesis sentence, and (ii) a second ratio of a number of occurrences of the given word in the set over the total number in the set (see para. 0115 - automatically obtaining a word class, frequency of cooccurrence of a word with one same verb is used, in which words having co-occurrence frequency (or ratio of cooccurrence) equal to or higher than a threshold value are determined to belong to the same class; para. 0137 - as positive relation noun pairs, only those noun pairs of which 
Todhunter further teaches or suggests in any of the documents in the set D1, in set D1 of documents in the set D1 (see para. 0021 – one or more facts in the form of one or more expanded SubjectAction- Object (eSAO) sets in the text documents and user question; para. 0026 - and Cause-Effect relations in the text documents and user question; para. 0029 - the labeled text documents database for the text fragments relevant to semantically labeled user questions can be based on matching the semantically labeled user questions against sentences from the labeled text documents database; para. 0034 - produce semantically 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Hashimoto, to include in any of the documents in the set D1, in set D1 of documents in the set D1 for the purpose of efficiently matching input sentences with sentences from relevant document sets for answering queries with relevant answers, as taught by Todhunter (para. 0018 and 0042).
Claim(s) 14:
Claim(s) 14 correspond to Claim 3, and thus, Hashimoto and Todhunter teach or suggest the limitations of claim(s) 14 as well.


	Hashimoto further teaches or suggests wherein the first ratio is divided by the second ratio and evaluated relative to a threshold (see para. 0232 - Relevance Filter 552 excludes such a noun pair of a causality hypothesis that has low relevance with each other. As the degree of relevance, Pointwise Mutual Information (PMI), DICE coefficient, Jaccard coefficient, x square and the like may be used; para. 0234 - PMI is an index representing degree of relevancy between nouns x and y. PMI (x, y) is calculated by the following equation; para. 0236 - DICE coefficient is used for quantification of cooccurrence relation between two words. DICE coefficient DICE(x, y) for words x and y can be calculated by the following equation; para. 0238 - Jaccard Coefficient is a measure indicating degree of similarity between two sets. For example, degree of similarity between nouns x and y can be represented as Jaccard Coefficient J(S(x), S(y)) between sets S(x) and S(y), where a set of documents or sentences in which noun x appears is denoted as S(x) and a set of documents or sentences in which noun y appears denoted as S(y).).
Claim(s) 15:
Claim(s) 15 correspond to Claim 4, and thus, Hashimoto and Todhunter teach or suggest the limitations of claim(s) 15 as well.

Claim 5:
	Hashimoto further teaches or suggests wherein the keywords related to the
input hypothesis sentence are determined based on word commonality and word synonym
commonality (see para. 0105 – synonyms and entailments are recognized based on similarity in distribution of probability of occurrence of words that appear near the  improves accuracy in automatically acquiring synonyms and entailments of words; para. 0115 - automatically obtaining a word class, frequency of cooccurrence of a word with one same verb is used, in which words having co-occurrence frequency (or ratio of cooccurrence) equal to or higher than a threshold value are determined to belong to the same class; para. 0137 - as positive relation noun pairs, only those noun pairs of which frequencies of occurrence are equal to or higher than a prescribed number; para. 0185 - difference in appearance frequency on WEB archive 44 of words belonging to each class is equal to or higher than a threshold value; para. 0202 - association information is an index representing association with a certain word pair and a certain pattern, of which value becomes higher as the frequency of cooccurrence between a certain word pair and a certain pattern becomes higher. In the present embodiment, the frequency represents frequency of co-occurrence between a word pair and a pattern in WEB archive; para. 0206 - the ratio of the frequency of appearance of a word class having high frequency of appearance to the frequency of appearance of a word class having low frequency of appearance exceeds a threshold value; para. 0234 - count the frequency of co-occurrence of nouns x and y. The frequency of cooccurrence may be obtained by counting frequency of co-occurrence of nouns x and y in a document, or by counting frequency of co-occurrence in one sentence; para. 0251 - Noun appearance frequency calculator 558 calculates, of each of the nouns in the cause phrases and the result phrases of causality hypothesis phrase pairs stored in causality hypothesis DB 416, frequency of appearance in all causality hypotheses in causality hypothesis.).
Claim(s) 16:
Claim(s) 16 correspond to Claim 5, and thus, Hashimoto and Todhunter teach or suggest the limitations of claim(s) 16 as well.

Claim 9:
	Hashimoto further teaches or suggests wherein a threshold β is used such that words having a co-occurrence above a threshold β in the set are added to the word list W (see para. 0068 - which case particle has the highest frequency of co-occurrence with a combination of a specific noun and a specific sahen-verb; para. 0105 - acquiring relations of synonymity/entailment, synonyms and entailments are recognized based on similarity in distribution of probability of occurrence of words that appear near the expression of interest; para. 0116 - obtaining a word class, frequency of cooccurrence of a word with one same verb is used, in which words having co-occurrence frequency (or ratio of cooccurrence) equal to or higher than a threshold value are determined to belong to the same class; para. 0137 - positive relation noun pairs, only those noun pairs of which frequencies of occurrence are equal to or higher than a prescribed number; para. 0202 - association with a certain word pair and a certain pattern, of which value becomes higher as the frequency of cooccurrence between a certain word pair and a certain pattern becomes higher; para. 0206 - the ratio of the frequency of appearance of a word class having high frequency of appearance to the frequency of appearance of a word class having low frequency of appearance exceeds a threshold value; para. 0234 - probability of appearance of noun x, and P(y) represents probability of appearance or noun y, and P(x, y) represents probability of co-occurrence of nouns x and y.).
documents in the set D1 (see para. 0021 – one or more facts in the form of one or more expanded SubjectAction- Object (eSAO) sets in the text documents and user question; para. 0026 - and Cause-Effect relations in the text documents and user question; para. 0029 - the labeled text documents database for the text fragments relevant to semantically labeled user questions can be based on matching the semantically labeled user questions against sentences from the labeled text documents database; para. 0034 - produce semantically analyzed text documents; para. 0036 - matches the semantically labeled user question against sentences from labeled text documents database, wherein the searcher matches words and semantic labels, and builds a list of sentences relevant to the user question with an indication of a degree of relevance; para. 0061 - in previously processed text documents that are stored in a Labeled Text Documents Database; para. 0073 - analysis of the user query (or question)/text documents and an effective procedure for their matching; para. 0081 - the sentence "Oxygen also has a similar harmful effect on the grain growth;" para. 091 - search in the Labeled Text Documents Database 50 those sentences of text documents that include the semantic marker; para. 0109 - the sentences from the text documents that are chosen by the System 150 based on the disclosed method as the most relevant; Claim 13 – including ranking sentences from the labeled text documents database relevant to the user question.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Hashimoto, to include documents in the set D1 for the purpose of efficiently matching input sentences with sentences from relevant document sets for answering queries with relevant answers, as taught by Todhunter (para. 0018 and 0042).

Claim 10:
	Hashimoto further teaches or suggests wherein the document database D comprises news articles and report documents (see para. 0007 - object of the present invention is to
provide a system for collecting elements forming a basis for generating social scenarios useful for the people to make well-balanced good decision; para. 0102 - possible to infer a possible outcome in response to an actual new information. For example, assume that a causality hypothesis "since import of tungsten is banned, sale of cemented carbide tool is stopped" has been stored in the database, and a news article reporting that "import of tungsten is banned" appears. By searching the database, an inference can be drawn such as "since 'import of tungsten is banned,' it is possible that 'sale of cemented carbide tool is stopped' as a result.").

Claim 11:
	Hashimoto further teaches or suggests wherein the sentences in the set are determined to be positionally close to any of the words in the word list W based on membership in both the word list W and the set S sentences (see para. 0107 - highly likely that such predicate templates represent causality even when they appear in bridging sentences (in separate sentences) in the texts, if the "distance" such as the number of sentences, number of words or number of characters between each other is close. causality described in bridging sentences, both for the phrases and words; para. 0110 - expanding and linking the causality phrase pairs based on various pieces of knowledge and generating social scenarios. outputting social scenarios stored in social scenario DB 38 in response to a 

Allowable Subject Matter
Claims 6-8 and 17-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790. The examiner can normally be reached M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T MCINTOSH/              Primary Examiner, Art Unit 2176